Citation Nr: 0737447	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety, to include as secondary to the service-connected 
cervical disk disease.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back disability.  

3.  Entitlement to a compensable evaluation for the service-
connected right knee patellofemoral syndrome (PFS).  

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected cervical disk disease.  

5.  Entitlement to a compensable evaluation for the service-
connected residuals of a fractured fourth metacarpal of the 
right hand (minor).  

6.  Entitlement to a compensable evaluation for the service-
connected residuals of a fractured left middle finger 
(major).  

7.  Entitlement to an effective date prior to July 8, 2003, 
for the award of service connection for cervical disk disease 
(formally neck condition).  

8.  Entitlement to an effective date prior to March 11, 2004, 
for the award of service connection for a low back condition.  

9.  Entitlement to an effective date prior to September 15, 
2005, for the assignment of the 20 percent evaluation for the 
service-connected cervical disk disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the RO.  

In an August 2003 rating decision, the RO, in pertinent part, 
continued noncompensable ratings for the service-connected 
right knee PFS, residuals of a fractured fourth metacarpal of 
the right hand and residuals of a fractured left middle 
finger.  The RO also denied service connection for a neck 
condition.  

In a March 2004 rating decision, the RO awarded service 
connection for a neck condition and assigned a 10 percent 
evaluation effective on July 8, 2003.  

In a December 2004 rating decision, the RO awarded service 
connection for a low back condition and assigned a 10 percent 
evaluation effective on March 11, 2004.  The RO also denied 
service connection for depression and anxiety.  

In a March 2006 rating decision, the RO awarded a 20 percent 
evaluation for the service-connected low back condition 
retroactive to the original grant of service connection, 
effective on March 11, 2004.  

The Board has characterized the claim for a higher initial 
rating for a low back condition in light of the decision in 
Fenderson v. West, 12 Vet. App. 119 (1999) (distinguishing 
original claims from claims for increase for already service-
connected disability).  

Inasmuch as a higher evaluation is available, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for an increase remains viable on 
appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an October 2006 rating decision, the RO awarded a 20 
percent evaluation for the service-connected cervical disk 
disease (formally neck condition) effective on September 15, 
2005.  During the veteran's August 2007 videoconference 
hearing (the veteran was sitting at the RO), he expressed 
disagreement with the effective date for the award of the 20 
percent rating for cervical disk disease.  He also maintained 
that a rating in excess of 20 percent was warranted.  

The Board has construed the veteran's testimony as a Notice 
of Disagreement (NOD).  A statement of the case (SOC) was not 
issued.  Therefore, the Board must remand the claims, pending 
the issuance of an SOC to the veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The following claims are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC:  
Entitlement to service connection for depression and anxiety, 
to include as secondary to the service-connected cervical 
disk disease; entitlement to an initial evaluation in excess 
of 20 percent for the service-connected low back condition; 
entitlement to a compensable evaluation for the service-
connected right knee PFS; entitlement to an evaluation in 
excess of 20 percent for the service-connected cervical disk 
disease; and entitlement to an effective date prior to 
September 15, 2005, for the assignment of the 20 percent 
evaluation for the service connected cervical disk disease.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1985 to July 1995. 

2.  During the veteran's August 6, 2007 hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of the claim 
for a compensable evaluation for the service-connected 
residuals of a fractured fourth metacarpal of the right hand 
(minor) was requested.  

3.  During the August 6, 2007 hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of the claim 
for a compensable evaluation for the service-connected 
residuals of a fractured left middle finger (major) was 
requested.  

4.  The veteran is not shown to have filed a claim of service 
connection for a neck condition within one year of discharge 
from active service.  

5.  The RO received the veteran's claim for a neck condition 
on July 8, 2003. 

6.  The veteran's claim of service connection for low back 
pain was denied in a May 1996 rating decision.  The veteran 
withdrew his NOD in September 2006 and the claim became 
final.  

7.  The RO received the veteran's request to reopen the claim 
of service connection for a low back condition on March 11, 
2004.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the claim for a compensable 
evaluation for the service-connected residuals of a fractured 
fourth metacarpal of the right hand (minor) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the claim for a compensable 
evaluation for the service-connected residuals of a fractured 
left middle finger (major) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

3.  An effective date, prior to July 8, 2003, the date of 
claim, for the grant of service connection for cervical disk 
disease (formally neck condition), is not assignable.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.109, 3.159, 3.400 (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

4.  An effective date, prior to March 11, 2004, the date of 
the reopened claim, for the grant of service connection for a 
low back condition, is not assignable.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 
(2007); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

However, in this case, the law as mandated by statute, and 
not the evidence, is dispositive of these appeals.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  

Therefore, this decision rests on the interpretation of the 
law, and the VCAA is inapplicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Similarly, compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Therefore, any deficiencies of VCAA 
notice or assistance are rendered moot.  


Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  

Withdrawal may be made by the veteran or by his authorized 
representative.  
38 C.F.R. § 20.204 (2007).  During the veteran's hearing on 
August 6, 2007, the veteran withdrew the claims for 
compensable evaluations for the service-connected residuals 
of a fractured fourth metacarpal of the right hand (minor) 
and a fractured left middle finger (major).  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.  


Earlier Effective Dates

Cervical Disk Disease

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
cervical disk disease (formally neck condition).  
Specifically, he asserts that the grant of service connection 
should be the day following his separation from active 
service as he filed a claim for benefits in December 1995, 
within one year of his discharge from active duty service.  

The Board has thoroughly reviewed the claims file and 
concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective 
date, prior to July 8, 2003, for a grant of service 
connection for cervical disk disease must be denied.  

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 1995, the 
date is inconsistent with the regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

The veteran was discharged from active duty service in July 
1995.  The RO received VA Form 21-526, Application for 
Compensation or Pension, on December 19, 1995.  However, the 
veteran claimed service connection for residuals of a 
fractured left middle finger and right hand, right knee 
problems, low back problems, left hand numbness, bilateral 
elbow pain, eye problems, respiratory problems and sinus 
problems.  The application for benefits did not include a 
claim of service connection for a neck condition.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran did not file his claim until 
2003, some 8 years after his discharge from service, and 
clearly outside the one-year time frame following separation 
from service.  

Therefore, the veteran does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Low Back Condition

The veteran asserts that the effective date for the grant of 
service connection for a low back condition should be the day 
following service as he originally filed his claim in 
December 1995, within one year following his discharge from 
active duty service.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

A brief review of the history of this claim reveals that the 
veteran filed his original claim in December 1995.  His claim 
was denied by a May 1996 rating decision.  He was notified of 
the decision and his appellate rights by RO letter dated in 
May 1996.  

In June 1996, the RO received VA Form 21-4138, statement in 
support of claim, in which the veteran indicated that he 
would like to appeal the denial of service connection for a 
low back condition.  A statement of the case (SOC) was issued 
in September 1996.  

In September 1996, the veteran submitted an additional VA 
Form 21-4138.  He indicated that he wished to withdraw his 
NOD.  He further indicated "[he understood] that [he had] 
one year from your decision to resubmit if [he] so desired."  

The veteran did not resubmit his NOD.  As such, the May 1996 
rating decision became final.  See 38 U.S.C. § 7105(c); 
38 C.F.R. §§  20.302, 20.1103.  

On March 11, 2004, the RO received the veteran's claim of 
service connection for a low back condition.  In the December 
2004 rating decision, the RO first determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for a low back condition.  

Subsequently, service connection was awarded as directly 
related to the veteran's military service.  The RO assigned 
an initial 10 percent rating effective on March 11, 2004.  
The veteran appealed the effective date and initiated the 
instant appeal.  

Accordingly, as the Board has found that the May 1996 RO 
decision is final and that the veteran's request to reopen 
his claim was received on March 11, 2004, he does not satisfy 
the threshold legal eligibility requirements for an earlier 
effective date sought in this appeal.  

In cases such as this, where the law is dispositive, the 
claim should be denied due to a lack of legal merit.  
Sabonis, 6 Vet. App. at 430.  



ORDER

The claim for a compensable evaluation for the service-
connected residuals of a fractured fourth metacarpal of the 
right hand (minor) is dismissed.  

The claim for a compensable evaluation for the service-
connected residuals of a fractured left middle finger (major) 
is dismissed.  

Entitlement to an effective date prior to July 8, 2003, for 
the award of service connection for cervical disk disease 
(formally neck condition) is denied.  

Entitlement to an effective date prior to March 11, 2004, for 
the award of service connection for a low back condition is 
denied.  



REMAND

The veteran has also filed claims of entitlement to: service 
connection for depression and anxiety, to include as 
secondary to the service-connected cervical disk disease; an 
initial evaluation in excess of 20 percent for a low back 
condition; and a compensable evaluation for right knee PFS.  
 
These matters must be remanded to ensure compliance with VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.  

Initially, the Board points out that, during the August 2007 
hearing, the veteran indicated that he continued to receive 
treatment for his back on a six month basis at the Erie VA 
Medical Center (VAMC).  He additionally testified that he 
continued to treat at the Erie VAMC for his right knee PFS.  

However, the Board notes that the last outpatient treatment 
records from the Erie VAMC are dated in September 2006.  
Inasmuch as the veteran's testimony has put VA on notice of 
the existence of additional VA medical records, copies of all 
available VA medical records from September 2006 to the 
present need to be obtained and incorporated into the claims 
file.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair. Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, where there is evidence of a material change in the 
veteran's condition or a veteran asserts that the service-
connected disability in question has undergone an increase in 
severity since the time of his last VA examination (conducted 
in November 2005), the prior VA examination report is 
considered inadequate for rating purposes and a new VA 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 402-03 (1997).   

Hence, the Board finds that a VA orthopedic examination of 
the veteran's right  knee and low back, at an appropriate VA 
medical facility, with specific findings responsive to the 
applicable rating criteria as well as 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995), is needed to fully and fairly evaluate the veteran's 
claims for increased ratings.  See 38 U.S.C. § 5103A. 

With regard to the claim of entitlement to depression and 
anxiety, the Board finds that a VA examination is necessary.  
38 U.S.C.A. § 5103A(d).  Under the VCAA, an examination is 
necessary to make a decision on a claim, if the evidence of 
record contains the following: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Service medical records reveal the veteran was treated for 
episodes of stress, insomnia, tension and anger.  In January 
1986, the treatment provider noted the veteran had 
psychiatric factors affecting his physical condition.  In May 
1987, there was some indication that the veteran had a mild 
personality disorder.

In an unrelated VA examination in February 1996, the veteran 
reported anxiety and insomnia.  VA outpatient treatment 
records dated between 1995 and 2006 contain various 
diagnoses, to include, but not limited to, depression, post-
traumatic stress disorder (PTSD), and adjustment disorder.  

An April 2005 Neuropsychological evaluation showed the 
veteran may have had oppositional defiance disorder as a 
child and adolescent which evolved into a mixed personality 
disorder.  There was also some indication the veteran had an 
organic personality disorder.

Based on the aforementioned, the Board finds a VA examination 
is necessary to determine whether the veteran has currently 
has anxiety and/or depression and if so, the etiology of any 
currently diagnosed disorder.  Id.
 
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.

The Board notes the last supplemental statement of the case 
(SSOC) with respect to the claims of entitlement to a higher 
initial evaluation for low back condition and a compensable 
evaluation for right knee PFS was issued in September 2006.  

Additional evidence, to include an August 2006 report of VA 
examination concerning the cervical spine and VA outpatient 
treatment records were received after the September 2006 SSOC 
was issued.  

The claim of service connection for depression and anxiety 
was last adjudicated in an August 2005 SOC.  An additional 
volume of evidence has been added to the claims folder since 
that time.  

The AOJ will furnish the veteran an SSOC if additional 
pertinent evidence is received after the most recent SOC or 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31(b)(1).  

In the instant case, a remand is also necessary in order for 
the RO to furnish an SSOC to the veteran, as the evidence is 
pertinent to the claims of entitlement to service connection 
for depression and anxiety, an initial evaluation in excess 
of 20 percent for a low back condition, and a compensable 
evaluation for right knee PFS.  38 C.F.R. §  19.31(a), 
(b)(1).  

As noted in the Introduction, in an October 2006 rating 
decision, the RO awarded a 20 percent evaluation for the 
service-connected cervical disk disease (formally neck 
condition) effective September 15, 2005.  

During the veteran's August 2007 hearing (the veteran was 
sitting at the RO), he expressed disagreement with the 
effective date for the award of the 20 percent rating for 
cervical disk disease.  He also maintained that a rating in 
excess of 20 percent was warranted.  

The Board has construed the veteran's testimony as a timely 
NOD.  See 38 C.F.R. § 20.302(a).  Since there has been an 
initial RO adjudication and an NOD as to the effective date 
assigned for the 20 percent evaluation, as well as the 
evaluation itself, the veteran is entitled to an SOC, and the 
current lack of an SOC with respect to the claims is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2007); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal. The RO should ensure that it provides the veteran 
with notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Moreover, adjudication of the claim for a higher initial 
evaluation for the low back condition should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.  

The Board observes that additional due process requirements 
may be applicable as a result of VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain copies of all VA 
records pertaining to the evaluation and 
treatment related to the veteran's 
service-connected low back condition, 
right knee PFS, and depression/anxiety 
from September 2006 to the present.  The 
AOJ must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, to determine the nature and 
severity of his service-connected low 
back and right knee disabilities.  The 
entire claims file must be made available 
to the examiner designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate diagnostic 
tests (to include X-rays and MRIs, if 
warranted) should be accomplished with 
clinical findings reported in detail.  

Right Knee: The examiner should conduct 
range of motion testing of the right knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
Also, the examiner should discuss whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination, and to the extent 
possible, the resulting functional 
impairment in terms of additional degrees 
of limitation of motion.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  

The examiner should also express an 
opinion whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
should be described.  

The examiner should identify all 
impairments affecting the right knee.  
The examiner should specifically indicate 
whether there is recurrent subluxation or 
lateral instability or varus disability 
of the right knee (and, if so, whether 
such is best characterized as "slight," 
"moderate," or "severe").  The examiner 
should also indicate whether there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, genu recurvatum or shortening of 
the leg.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

Low Back: The examiner should conduct 
range of motion testing of the lumbar 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  Also, the examiner should 
discuss whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination, and to the extent 
possible, the resulting functional 
impairment in terms of additional degrees 
of limitation of motion.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  

The examiner should also express an 
opinion whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
should be described.  

The examiner should identify all 
impairments affecting the low back.  The 
examiner should specifically indicate 
whether there is any neurological 
involvement.  The examiner should set 
forth all examination findings, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA psychiatric 
examination, to determine the nature of 
any psychiatric disorder present and the 
etiology of any currently diagnosed 
disorder.  The entire claims file must be 
made available to the examiner designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate diagnostic testing should be 
accomplished with clinical findings 
reported in detail.  

The examiner should indicate whether the 
veteran currently has a psychiatric 
disorder, to include depression and 
anxiety.  If so, the examiner should 
indicate whether any currently diagnosed 
psychiatric disorder is at least as 
likely as not related to the veteran's 
active military service and/or is 
proximately due to or the result of the 
service-connected cervical disk disease.  
The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's readjudication 
should include consideration of all 
applicable diagnostic codes and VA 
General Counsel opinions (such as 23-97 
that allows for separate ratings for 
arthritis and 9-04 that allows for 
separate ratings for limitation of knee 
flexion and for limitation of knee 
extension) and the RO must document its 
specific consideration of 38 C.F.R.          
§§ 4.40, 4.45 and 4.59 factors and 
DeLuca.  In adjudicating the claim for an 
initial rating in excess of 20 percent 
for a low back condition, the AOJ must 
document its consideration of whether 
"staged ratings" pursuant to Fenderson, 
cited to above, is appropriate.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

With respect to the claim of service 
connection for depression and/or anxiety, 
to include as secondary to the service-
connected cervical disk disease, the SSOC 
must include the evidence associated with 
the claims folder after the August 2005 
SOC was issued.  

With respect to the increased rating 
claims for a low back condition and right 
knee PFS, the SSOC must include the 
evidence associated with the claims 
folder after the September 2006 SSOC was 
issued.  

6.  The RO must provide the veteran an 
SOC with respect to his claims of 
entitlement to an effective date prior to 
September 15, 2005, for the assignment of 
the 20 percent evaluation of cervical 
disk disease and a rating in excess of 20 
for the same disability. The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely Substantive Appeal is not filed, 
the claims should not be certified to the 
Board.  If a Substantive Appeal is filed 
the claims, subject to current appellate 
procedures, the RO should accomplished 
all indicated development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


